Title: From Thomas Jefferson to Van Staphorst & Hubbard, 22 February 1799
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
 Philadelphia Feb. 22. 99.

Your favor of the 28th. of August came to hand not till the 22d. of January. immediately on the reciept of it I remitted to Messrs. Daniel Ludlow and co. for you 186. D 12 c for which they transmitted me their reciept. by the same conveyance which carries this letter you will recieve for General Kosciuzko a bill for one thousand dollars payable to yourselves for his use. this remittance will be made by mr John Barnes mercht. of this place who is charged with the reciept and remittance of the General’s funds here. he will also send the General’s baggage, consisting of wearing apparel, a box of plate presented him by the city of Bristol, and an elegant gold handled sword presented him by the whig-club of England. I now inclose you a letter from the Secretary of the Treasury, addressed to Messrs. Willincks & yourselves for the payment of the 7162. florins banco to General Kosciuzko, which still remain due to him. all these several matters you will hold subject to his order, and I am happy to have placed him in so friendly hands.
We are much rejoiced here at overtures of reconciliation made to us by the government of France through mr Pichon, & mr Murray, their & our representatives with the Batavian republic. some here have been so exasperated by the conduct of France as to be indisposed to meet this advance. but this will not be the sentiment of our nation. we consider peace as essentially necessary to our prosperity, to the order of our finances, speedy discharge of our public debt, and the preservation of our constitution in purity. it is a subject of regret to many that any circumstances should have occasioned an example of taking up money at such an interest as is now offered.
Accept assurances of the great & constant esteem of Gentlemen Your most obedt. servt.

Th: Jefferson

